Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Morgan Xu and Kajan Ratnakumar on 1/24/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 10 has been cancelled.

Claim 1 has been amended to read as follows:
--
A method for treating Parkinson’s disease (PD) in a human subject in need thereof, the method comprising orally administering to the human subject one or more compositions comprising (i) a pharmaceutically active induction dose of a therapeutic composition comprising a fecal bacterial preparation comprising a community of live non-pathogenic fecal bacteria from a stool or portion thereof of a healthy human donor, and (ii) a second active agent, wherein the subject is further administered a maintenance dose of the therapeutic composition, wherein the 
wherein the human subject experiences an improvement in at least one symptom selected from the group consisting of tremor, slowed movement, rigid muscles, impaired posture and balance, loss of automatic movements, speech changes, and writing changes within 15 weeks after initiating treatment. 
--
In Claim 8, at line 2, the term “two” has been deleted, and replaced with the term -- three--.
Claims 1-6, 8, 9, 14, 17-19, 21-24, 26, 28, 30, 32, 33, and 36-38 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/Qiuwen Mi/
Primary Examiner, Art Unit 1655